Filed 4/25/22 P. v. Sanchez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081586
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF179472A)
                    v.

    ZACK SANCHEZ,                                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Jerome P. Wallingford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and A. Kay
Lauterbach, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Franson, J. and Meehan, J.
       Defendant Zack Sanchez stands convicted of assault on a peace officer with force
likely to cause great bodily injury. On appeal, he contends (1) the evidence was
insufficient to support a finding that the force used was likely to cause great bodily
injury, (2) the trial court erred in denying his motion to suppress his statement pursuant to
Miranda,1 and (3) we should correct a clerical error in the sentencing minute order. The
People disagree on the first two accounts, but agree that we should correct the clerical
error. We order the clerical error corrected. In all other respects, we affirm.
                              PROCEDURAL SUMMARY
       On July 14, 2020,2 the Kern County District Attorney filed an amended
information charging defendant with assault on a peace officer with force likely to
produce great bodily injury (Pen. Code, § 245, subd. (c);3 count 1) and resisting an
executive officer by use of threats or force (§ 69; count 2). As to counts 1 and 2, the
amended information further alleged that defendant personally inflicted great bodily
injury (§ 12022.7) and had suffered three prior “strike” convictions within the meaning of
the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)) and three prior
serious felony convictions (§ 667, subd. (a)).
       On July 21, the jury found defendant guilty on both counts, but found both
allegations for infliction of great bodily injury to be not true. On the same date, in a
bifurcated proceeding outside the presence of the jury, the trial court found all prior
conviction allegations to be true.
       On August 13, the trial court denied defendant’s motion to strike his prior strike
convictions (§ 1385; People v. Superior Court (Romero) (1996) 13 Cal.4th 497) and
sentenced him as a third-strike offender to an aggregate term of 25 years to life as


1      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
2      All further dates refer to the year 2020 unless otherwise stated.
3      All further statutory references are to the Penal Code.


                                              2.
follows: as to count 1, 25 years to life, plus a stayed five-year enhancement pursuant to
section 667, subdivision (a); on count 2, 25 years to life, plus a five-year enhancement
pursuant to section 667, subdivision (a), all stayed pursuant to section 654. The sentence
on count 1 was imposed consecutive to the life without the possibility of parole sentence
in case No. BF161033A.
       On the same date, defendant filed a notice of appeal.
                                 FACTUAL SUMMARY
       The People’s Case
       On December 22, 2019, Kern County Sheriff’s Deputy Adrian Benavides worked
as a deputy at the Kern County Central Receiving Facility—the jail nearest the
courthouse in Bakersfield. When inmates move to different locations in the jail, they are
required to follow white and yellow lines painted on the ground and move in a single-file
line. At around noon, Benavides began escorting defendant and two other inmates from
the visiting room on the ground floor to their housing unit on the second floor.
Defendant was the second inmate in the line.
       On the walk to the elevator that led to the second floor, the first inmate in line
asked permission to get a newspaper that the jail provides to inmates. Inmates are
required to ask permission before taking a newspaper. Benavides granted permission and
the inmate collected a newspaper. Defendant also took a newspaper but did not ask
permission to do so. Benavides “asked [defendant] if he asked [Benavides] for a
newspaper.” Defendant responded, “[I]f you want to be a b[***]h about it, I’ll just put it
back.” He then returned the newspaper. As defendant returned the newspaper,
Benavides walked toward him and asked, “[W]hat did you say to me?” Defendant then
“took … a fighter stance,” with the left side of his body closest to Benavides, balled his
hands into fists, leaned back, and tensed his body. Benavides recognized those signs as
indications of “pre-assaultive behavior.” He took a “bladed stance” and attempted to
place defendant into a control hold by grabbing his left hand. Defendant pulled away and

                                              3.
Benavides tried to push him. Defendant punched Benavides in the jaw, causing him to
lose consciousness.4 Benavides sustained a cut on the right side of his forehead and a cut
on the inside of his mouth, he had trouble hearing, his jaw felt misaligned, and he
suffered pain on the inside of his mouth, on the left side of his face where defendant’s
punch landed, on the right side of his forehead, and in his jaw every time he ate for
several weeks.
       After defendant punched Benavides, Stillion directed defendant to lay on the
ground. Defendant complied and Stillion handcuffed him. As he was handcuffing
defendant, he said, “[C]ongratulations. You’re going to stay a bit longer.” Defendant
responded, “I know. I don’t care.” Stillion then led defendant to the interview room.
       A doctor from Kern Medical Center testified that Benavides was evaluated using a
CT scan of his face and head. He testified that when there is an injury to the head, there
is a concern about injury to the brain. Even when a CT scan shows no injury, a person
who suffered head trauma may have a concussion. Concussion symptoms include
fatigue, nausea, inability to concentrate, and being “groggy.” In Benavides’s case, the
doctor noted swelling to the left side of his face. Benavides was evaluated at the hospital
for just over an hour.
       The Defense Case
       Defendant testified that on December 22, 2019, he was an inmate. He had been
convicted of felony offenses in 2016 and petty theft in 2015. At around noon on
December 22, 2019, he had a visit with a friend and the friend’s mother. After the visit
concluded, Benavides told defendant and the other inmates in the visiting area to put their


4      Although the video of the fight only displayed one punch, the frame rate of the
video was poor. Kern County Sheriff’s Deputy Michael Stillion, who was moving
toward defendant and Benavides at the time of the fight, said that he observed
two punches in rapid succession—a right-handed punch to Benavides’s lower, left jaw
and a left-handed punch that landed on the right, top portion of Benavides’s forehead.


                                             4.
hands behind their backs and follow the white line to the elevator. Defendant did so. On
the way to the elevator, the inmate in front of defendant asked for a newspaper and
defendant did as well. Benavides told defendant that he could take a newspaper. Once
defendant neared the elevator, Benavides said, “did I f[**]kin’ tell you to get a paper?”
Defendant said, “al[]right,” and put the newspaper back. As defendant walked back to
the elevator, Benavides had “walked up on [him]” and he seemed angry. He noted that
Benavides was taller than him. Defendant was five feet four inches tall and weighed
185 pounds. When Benavides was about two or three feet away, defendant saw that
Benavides “had his hand in a fist about to strike [defendant] and [defendant] defended
himself” by punching Benavides with a closed fist once on the right side of his chin.
Defendant then stepped back. Before defendant punched Benavides, defendant had his
hands in front of him with his hands open. Benavides did not try to grab him or place
him in a control hold.
       After defendant hit Benavides, Stillion told him to get on the ground. Defendant
complied and Stillion placed handcuffs on him. After “a couple of minutes,” Stillion
said, “ ‘Congratulations. You just got another charge.’ ” Defendant did not respond.
       The People’s Rebuttal Case
       Benavides testified that defendant did not ask him for a newspaper.
       Benavides was five feet eleven inches tall and weighed “in the upper 140s.”
       When Benavides and defendant came together near the elevator, Benavides
stepped back and extended his left hand to grab defendant’s left hand. Benavides’s right
arm moved back to “swing [him]self back” and he realized his back was against a gate.
Benavides did not know whether his right hand was open or closed.
                                      DISCUSSION
       I. Sufficiency of the Evidence
       Defendant contends the evidence was insufficient to prove that he assaulted
Benavides with force likely to produce great bodily harm. For that proposition, he relies

                                             5.
upon (1) the jury’s not true finding on the personal infliction of bodily injury allegation
and (2) the fact that no witness testified that a punch to the head was likely, rather than
just possible, to produce great bodily injury. The People disagree, as do we.
              A. Standard of Review
       “ ‘In reviewing a challenge to the sufficiency of the evidence, we do not determine
the facts ourselves. Rather, we “examine the whole record in the light most favorable to
the judgment to determine whether it discloses substantial evidence—evidence that is
reasonable, credible and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” [Citations.] We presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.] … We do not reweigh evidence or reevaluate a witness’s credibility.’
[Citations.] ‘Resolution of conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact. [Citation.] Moreover, unless the testimony is physically
impossible or inherently improbable, testimony of a single witness is sufficient to support
a conviction.’ ” (People v. Brown (2014) 59 Cal.4th 86, 105–106; People v. Friend
(2009) 47 Cal.4th 1, 41 [conflicts in the evidence are for the jury to resolve, and where a
jury has credited statements by a witness, an appellate court can reject those statements
only if they are physically impossible or facially false].)
       “Where, as here, the jury’s findings rest to some degree upon circumstantial
evidence, we must decide whether the circumstances reasonably justify those findings,
‘but our opinion that the circumstances also might reasonably be reconciled with a
contrary finding’ does not render the evidence insubstantial.” (People v. Earp (1999) 20
Cal.4th 826, 887–888.) Further, if the record contains substantial evidence from which a
reasonable trier of fact could have found the essential elements of the crime proved
beyond a reasonable doubt “the possibility that the trier of fact might reasonably have
reached a different conclusion does not warrant reversal.” (People v. Taylor (2004) 119
Cal.App.4th 628, 639.)

                                              6.
              B. Analysis
       Defendant does not challenge the sufficiency of the evidence to meet any element
of any of the offenses of conviction other than the likelihood of producing great bodily
injury element.
       Section 245, subdivision (c) provides, in relevant part: “Any person who commits
an assault … by any means likely to produce great bodily injury upon the person of a
peace officer … and who knows or reasonably should know that the victim is a peace
officer … engaged in the performance of his or her duties, when the peace officer … is
engaged in the performance of his or her duties, shall be punished by imprisonment ….”
“ ‘The crime … like other assaults, may be committed without infliction of any physical
injury, and even though no blow is actually struck. [Citation.] The issue, therefore, is
not whether serious injury was caused, but whether the force used was such as would be
likely to cause it.’ ” (People v. Covino (1980) 100 Cal.App.3d 660, 667.)
       “Great bodily injury is bodily injury which is significant or substantial, not
insignificant, trivial or moderate.” (People v. McDaniel (2008) 159 Cal.App.4th 736,
748.) A defendant’s use of his hands alone may support a conviction of assault by means
of force likely to produce great bodily injury. (People v. Aguilar (1997) 16 Cal.4th 1023,
1028; People v. Wingo (1975) 14 Cal.3d 169, 176.) Whether the use of hands would be
likely to cause great bodily injury is to be determined by the amount of force applied and
the manner and circumstances under which the force was applied. (McDaniel, at
pp. 748–749.) Although not conclusive, the results of an assault are highly probative of
the amount of force used. (Id. at p. 748.)
       The question of whether a particular act is likely to produce great bodily injury is a
question for the trier of fact and is subject to review for substantial evidence. (People v.
Armstrong (1992) 8 Cal.App.4th 1060, 1065.)
       Here, in the light most favorable to the judgment, substantial evidence supported
the jury’s verdict. Defendant was approximately seven inches shorter than Benavides but

                                             7.
Benavides was of a slight build (weighing no more than 149 pounds) and defendant
outweighed him by approximately 40 pounds. Defendant punched Benavides on the head
at least one time. The right-handed punch struck Benavides in the jaw as Benavides
reached for defendant’s left hand to restrain him. The punch (or punches) was of
sufficient force to cause Benavides to lose consciousness. For the following several
weeks, Benavides felt that his jaw was misaligned and suffered jaw pain when eating.
Further, Benavides’s treating doctor at Kern Medical Center testified that Benavides was
assessed with a CT scan because head trauma always poses a risk of damage to the brain.
       From that evidence, the jury could reasonably have concluded that defendant
committed an assault with force likely to produce great bodily injury.
       Defendant argues that because the doctor from Kern Medical Center did not testify
to the likelihood of great bodily injury from a blow to the head, the evidence of likelihood
of a punch producing great bodily injury was insufficient. We disagree. No expert
testimony is required for a jury to determine whether certain conduct is likely to produce
great bodily injury. (See In re Nirran W. (1989) 207 Cal.App.3d 1157, 1159–1160, 1162
[affirming a conviction for assault with force likely to produce great bodily injury
resulting from a punch to the face without expert testimony on the likelihood of a punch
to the face producing great bodily injury].) The jury was permitted to infer, based on the
circumstances, that a heavier but shorter man punching a lighter but taller man on the
face (and perhaps also on the head) with force sufficient to cause him to lose
consciousness was a use of force likely to produce great bodily injury.
       Similarly, defendant suggests that because the jury found that defendant did not
actually cause great bodily injury, it should also have concluded that the assault was not
likely to produce great bodily injury. Again, assault by means likely to produce great
bodily injury does not require any actual injury. (People v. Covino, supra, 100
Cal.App.3d at p. 667.) From the evidence presented, the jury could reasonably have
concluded that by punching Benavides on the face with force sufficient to cause him to

                                             8.
lose consciousness, defendant assaulted Benavides with force likely to produce great
bodily injury.
       II. Miranda
       Defendant argues that his statement made to Stillion after Stillion told him that he
was “going to stay a bit longer” for having punched Benavides—“I know. I don’t
care.”—was admitted in violation of Miranda. The People disagree, arguing that
Stillion’s statement to defendant was not an interrogation or its equivalent. We agree
with the People.
                 A. Additional Background
       On July 14, the trial court conducted an evidentiary hearing to determine the
admissibility of the contested statement.
       At that hearing, Stillion testified that, after he saw defendant punch Benavides,
and as he was handcuffing defendant, he said something close to: “[G]ood job. Now
you’re going to stay here longer.” Defendant responded, “I know.
[¶] … [¶ ] I don’t care.” Stillion did not ask defendant any questions.
       Defendant’s trial counsel argued that defendant was in custody. The People
agreed.
       Defendant’s counsel also argued that Stillion’s “statement to [defendant] was
directly directed at [defendant] and it was kind of a condescending, … sarcastic statement
[from] which … you would expect some kind of response …. And since no Miranda
warnings were given [defendant’s statement] should be excluded.” The People
disagreed, arguing that the statement “was not [an interrogation]. It was a statement and
the intent of the officer was not to ask any questions. It was a statement after observing
what he observed …. A person has the option of responding or not in this case. The
defendant did respond.”
       The trial court agreed with the parties that defendant was in custody and agreed
with the People that “the evidence show[ed] that it was not [an] interrogation, simply an

                                             9.
observation[,] even if it[ was] made in a sarcastic fashion by the officer when there’s no
suggestion that it’s some sort of disguised interrogation by an officer of lengthy years of
experience. … [T]his deputy[,] by his appearance[, is] about as youthful a deputy [as] I
have seen.” On that basis, it allowed admission of the statement.
              B. Analysis
       “In reviewing the trial court’s ruling on a claimed Miranda violation, ‘ “we accept
the trial court’s resolution of disputed facts and inferences, and its evaluations of
credibility, if supported by substantial evidence. We independently determine from
[those facts] whether the challenged statement was illegally obtained.” ’ ” (People v.
Elizalde (2015) 61 Cal.4th 523, 530.) Further, “[we] apply federal standards in reviewing
defendant’s claim that the challenged statements were elicited from him in violation of
Miranda.” (People v. Bradford (1997) 14 Cal.4th 1005, 1033.)
       The rule of Miranda requires that before police may question a suspect during a
custodial interrogation, the suspect must be advised of the right to remain silent and to an
attorney and that any statements may be used against him or her in court. (Miranda,
supra, 384 U.S. at p. 479; Rhode Island v. Innis (1980) 446 U.S. 291, 297 (Innis).)
“[T]he Miranda safeguards come into play whenever a person in custody is subjected to
either express questioning or its functional equivalent. That is to say, the term
‘interrogation’ under Miranda refers not only to express questioning, but also to any
words or actions on the part of the police (other than those normally attendant to arrest
and custody) that the police should know are reasonably likely to elicit an incriminating
response from the suspect. The latter portion of this definition focuses primarily upon the
perceptions of the suspect, rather than the intent of the police. This focus reflects the fact
that the Miranda safeguards were designed to vest a suspect in custody with an added
measure of protection against coercive police practices, without regard to objective proof
of the underlying intent of the police. A practice that the police should know is
reasonably likely to evoke an incriminating response from a suspect thus amounts to

                                             10.
interrogation. But, since the police surely cannot be held accountable for the
unforeseeable results of their words or actions, the definition of interrogation can extend
only to words or actions on the part of police officers that they should have known were
reasonably likely to elicit an incriminating response.” (Innis, supra, 446 U.S. at pp. 300–
302, fns. omitted.) Miranda does not apply if the suspect is not being interrogated.
(Miranda, supra, 384 U.S. at p. 478 [“Volunteered statements of any kind are not barred
by the Fifth Amendment.”].)
       Under Innis, not all conversation between an officer and a suspect constitutes
interrogation. (Innis, supra, 446 U.S. at pp. 301–302.) The police may speak to a
suspect in custody as long as the speech would not reasonably be construed as calling for
an incriminating response. (Id. at p. 301.) A brief statement by an officer to an
in-custody defendant that he is in trouble is not the functional equivalent of interrogation
because it is not the type of statement likely to elicit an incriminating response. (See
People v. Haley (2004) 34 Cal.4th 283, 296 [an officer telling an in-custody defendant
that his fingerprints were found at the crime scene was not the functional equivalent of
interrogation because it was not the type of statement likely to elicit an incriminating
response]; see also People v. Huggins (2006) 38 Cal.4th 175, 197 [officers telling
defendant that he was the suspect in a crime was not an interrogation or the functional
equivalent].)
       Here, Stillion’s statement did not call for any response. He simply told defendant
that he was in trouble for what Stillion had observed. Stillion’s statement was brief, did
not appear to be a law enforcement tactic to obtain a response from defendant, and was
not the kind of statement that he should reasonably have anticipated to elicit an
incriminating response. (Innis, supra, 446 U.S. at p. 303; see Arizona v. Mauro (1987)
481 U.S. 520, 526 [detailing several psychological ploys designed to elicit incriminating
responses that operate as the functional equivalent of interrogations even though they did
not involve direct questioning].)

                                             11.
       We find no error under Miranda.
       III. Clerical Error
       The parties agree, as do we, that the minute order reflecting the sentence contains
an error. Defendant was sentenced to a term of 25 years to life pursuant to section 667,
subdivision (e)(2), on counts 1 and 2 because defendant had suffered two or more prior
strike convictions. The minute order reflecting the judgment indicates that defendant’s
sentence on counts 1 and 2 was “doubled pursuant to” section 667, subdivision (e)(1).5
The minute order does not correctly reflect the trial court’s oral pronouncement of
sentence.
       When a discrepancy exists between a trial court’s oral pronouncement and the
minute order, the oral pronouncement controls. (People v. Mitchell (2001) 26 Cal.4th
181, 185.) We may correct a clerical error in recording a lower court’s pronouncement at
any time. (Ibid.; People v. Torres (2020) 44 Cal.App.5th 1081, 1085.) We therefore
order the error contained in the minute order corrected.
                                     DISPOSITION
       The trial court is ordered to prepare an amended minute order correctly reflecting
the judgment: defendant was sentenced to 25 years to life pursuant to section 667,
subdivision (e)(2) on counts 1 and 2; his sentence was not doubled pursuant to
section 667, subdivision (e)(1). The judgment is affirmed.




5      The minute order cites to section 667, subdivision (e); it does explicitly not
reference subdivision (e)(1), but that subdivision requires that the sentence on a count be
doubled if the defendant had suffered one prior strike conviction.


                                            12.